PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bolla et al.
Application No. 16/146,436
Filed: 28 Sep 2018
For: SYSTEM AND METHOD FOR OPTIMIZING A SEARCH QUERY TO RETRIEVE A SET OF DOCUMENTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed March 9, 2022, to expunge information from the above identified application.

The petition is dismissed.

The petition requests that the priority information be withdrawn from the record, but this is unclear.  It is assumed that the original Application Data Sheet (ADS) of September 28, 2018 is the document to be expunged under 37 CFR 1.59, as this document sets forth the priority information.  If a renewed petition is filed, the petition should clearly identify the document to be expunged.  

In regard to the original ADS, 37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  

Since the original ADS sets forth the inventors of the application, the original ADS will not be expunged from the record pursuant to 37 CFR 1.59(b).  Moreover, petitioner has not established that an extraordinary situation exits in which justice requires the requested expungement pursuant to a waiver of 37 CFR 1.59 under 37 CFR 1.183, as discussed in MPEP 724.05 IV.

Also, expungement will occur only prior to issuance of a patent.  However, addressing this matter prior to issuance may not be possible upon a renewed petition since the issue fee has been paid.  Currently, this application is being processed for issuance and the filing of a petition does not stay issuance.  See 37 CFR 1.181(f).  In the event that petitioner desires to address the matter in a renewed petition, petitioner may wish to pursue deferral of the issuance under 37 CFR 1.314 or withdrawal from issue under 37 CFR 1.313.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions